                                                      U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 27, 2020

VIA ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
United States Courthouse                                                    3/30/20
40 Foley Square
New York, New York 10007

       Re:     United States v. Recio-Rondon, et al.,
               20 Cr. 115 (ALC)

Dear Judge Carter:

       The Government writes to respectfully request an adjournment of the parties’ upcoming
conference in the above-captioned matter, currently scheduled for April 3, 2020 at 12:30 p.m.

        As stated to the Court in the Government’s March 13, 2020 letter regarding discovery,
the Government is in the process of reviewing and producing discovery in this matter, consisting
of two cellular telephones containing approximately 20 gigabytes of data. The Government has
consulted with defense counsel, who have indicated that they require additional time to
contemplate motions and a briefing schedule in this matter.

        Accordingly, and in light of the District Court’s Standing Order, M10-468, 20 Misc. 154,
the Government respectfully requests that the Court adjourn the April 3, 2020 conference sine die,
and that, as an alternative, the parties provide the Court a letter-update on or before April 15, 2020
proposing a briefing schedule or a date for the next scheduled conference. The Government further
requests that time be excluded under the Speedy Trial Act from today’s date up to April 15, 2020
to facilitate the production and review of discovery, and any discussions regarding pretrial
motions. The Government has conferred with defense counsel, who consent to this request.




       [Continued]
 Hon. Andrew L. Carter, Jr.                                                               Page 2
 March 27, 2020



        Wherefore, the Government respectfully requests that the April 3, 2020 conference be
adjourned sine die, that the parties submit a letter on April 15, 2020 with a proposed conference
date or briefing schedule, and that time be excluded up to April 15, 2020.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                               By: ___/s/_____________________
                                                   Sarah Mortazavi
                                                   Jacob Gutwillig
                                                   Assistant United States Attorneys
                                                   (212) 637-2520/2215


cc: All Counsel via ECF




                              3/30/20
